DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 9-20 in the reply filed on December 2, 2020 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  (a) 117C2 in Figure 13; (b) 100C in Figure 14; (c) 121b’ in Figure 17, and (d) 121” in Figure 18.

    PNG
    media_image1.png
    456
    794
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    456
    795
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    477
    809
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    427
    790
    media_image4.png
    Greyscale


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 50 on page 9, paragraph 18, line 5; 117C on page 13, paragraph 33, line 17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
Page 4, paragraph 12, first line of the page: Add “yet” after “the fabricating method,”.
Page 4, paragraph 14, line 8: Change “expose” to “exposed”.
Page 4, paragraph 15, line 2: Change “potions” to “portions”.
Page 5, paragraph 15, line 4 from the top of the page: Change “potions” to “portions”.
Page 5, paragraph 15, line 8 from the top of the page: Change “potions” to “portions”.
Page 5, paragraph 17, line 9: Change “followings” to “follows”.
Page 10, paragraph 29, line 17: Change “in contact with” to “contacting”.
Page 12, paragraph 32, line 15: Change “materials, is” to “materials are”.
Page 12, paragraph 32, line 18: Change “potion” to “portion”.
Page 13, paragraph 33, line 33, line 12: After 117C, add “is”.
Page 15, paragraph 35, line 7 from the top of the page: Change “another singulated semiconductor dies” to “other singulated semiconductor dies”.
Page 15, paragraph 35, line 16 from the top of the page: Check the wording of “to pack the semiconductor die”.  This wording is awkward.
Page 15, paragraph 36, line 11: Change “in contact” to “contacting”.

Page 16, paragraph 37, line 9: Change “high” to “higher”.
Page 16, paragraph 37, line 12: Change “in contact with” to “contacting”.
Page 17, paragraph 38, line 6: Change “flow” to “flows”.
Page 17, paragraph 38, lines 7-8: Check the wording of “may be more easily to fulfill the recess” and “provide the steady ability of the heat dissipation”.  The current wording is awkward.
Page 17, paragraph 39, line 7: Check the wording of “may communicated”.  The current wording is awkward.
Appropriate correction is required.

Claim Objections
Claims 10, 11, and 15 are objected to because of the following informalities:
Claim 10, line 2: Change “communicated” to “communicating”.
Claim 11, line 3: Add “heat” before “spreader”.
Claim 15, line 2: Change “extend alone” to “extends along”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: This claim defines a heat dissipation structure, “the heat dissipation structure comprising a heat spreader having a flow channel for a cooling liquid, and the cooling liquid in the flow channel being in contact with the thermal enhancement pattern.”  The wording of the claim suggests that the presence of cooling liquid is a required limitation of the claim.  However, this would also suggest a method of use for the structure.  Because the interpretation of the claim is unclear, claim 1 is rejected as indefinite.
Claims 2-7, 9, and 10 are rejected for depending from rejected base claim 1.
Regarding claim 12, which depends from claim 1: This claim refers to a second sealing member.  However, a first sealing member has not been defined in either claim 1 or claim 12.  Because a first sealing member has not been defined, the claim language raises a question as to the existence of a first sealing member.   For these reasons, claim 12 is rejected as indefinite.
Regarding claim 13:  This claim defines a first heat dissipation structure, “the first dissipation portion of the heat dissipation structure having a flow channel for a cooling liquid, and the cooling liquid in the flow channel being in contact with the thermal enhancement pattern.”  The wording of the claim suggests that the presence of cooling liquid is a required limitation of the claim.  However, this would also suggest a method of 
Claims 14-17 are rejected for depending from rejected base claim 13.
Regarding claim 18: This claim, directed to a fabrication method, includes the following language: “assembling a heat dissipation structure with the chip package to form a flow channel for a cooling liquid between the heat dissipation structure and the chip package, wherein the cooling liquid in the flow channel is in contact with the thermal enhancement pattern.”  The wording of the claim suggests that the presence of cooling liquid is a required limitation of the claim.  However, the language would also suggests a method of use instead of a fabrication method.  Because the interpretation of the claim is unclear, claim 18 is rejected as indefinite.
Claims 19 and 20 are rejected for depending from rejected base claim 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-7, 10, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, U.S. Pat. Pub. No. 2020/0176352, Figure 7, and further in view of Chang Figures 2-6 and Kodani, U.S. Pat. Pub. No. 2016/0190032, Figure 1.
Chang, Figure 7:

    PNG
    media_image5.png
    382
    768
    media_image5.png
    Greyscale

Chang, Figures 2-4:

    PNG
    media_image6.png
    134
    357
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    123
    351
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    151
    369
    media_image8.png
    Greyscale
 


    PNG
    media_image9.png
    231
    544
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    239
    545
    media_image10.png
    Greyscale

Kodani Figure 1:

    PNG
    media_image11.png
    193
    437
    media_image11.png
    Greyscale

Regarding claim 1:  Chang Figure 7 discloses a semiconductor device (700), comprising: a chip package (dies (710, 720A, 720B), molding material, and package substrate (705)) comprising a semiconductor die (710, 720A, 720B) laterally encapsulated by a molding material, the semiconductor die (710, 720A, 720B) having an active surface, a back surface opposite to the active surface, and a thermal 1 for a cooling liquid, and the cooling liquid in the flow channel (755) being in contact with the thermal enhancement structure.  Chang specification ¶¶ 20-22.  Chang Figure 7 goes not disclose the details of the thermal enhancement structure or whether the thermal enhancement structure is a thermal enhancement pattern.  Chang also does not disclose that the molding material is an insulating encapsulant.
Chang Figures 2-6 disclose various embodiments of the thermal enhancement structure, including a patterned metal layer (Chang Figure 2), a porous conductive layer (Chang Figure 3), a combination of a patterned metal layer and a porous conductive layer (Chang Figure 4), a patterned back surface of the die (Chang Figure 5), and a porous conductive layer on the patterned back surface of the die (Chang Figure 6).  Id. ¶¶ 15-19.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use any of the Chang Figures 2-6 designs in Chang Figure 7 because the modification would have involved a selection of a known design based on its suitability for its intended use.
Kodani Figure 1 discloses a semiconductor device (10) sealed by an insulating encapsulant (40).  Kodani specification ¶ 31.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the insulating encapsulant 
Regarding claim 2, which depends from claim 1: Chang discloses the thermal enhancement pattern comprises at least one recess distributed on the back surface of the semiconductor die.  See Chang Figures 5 and 6; Chang specification ¶¶ 18, 19.
Regarding claim 3, which depends from claim 2: Chang discloses a thermal conductive material (660) on the back surface of the semiconductor die (610) and covering the at least one recess.  Chang Figure 6; Chang specification ¶¶ 19, 16.
Regarding claim 5, which depends from claim 3: Chang Figure 6 discloses the thermal conductive material comprises at least one first portion in the at least one recess and at least one second portion located outside the at least one recess.  Id.
Regarding claim 6, which depends from claim 1: The combination discloses the thermal enhancement pattern comprises at least one protrusion protruding from the back surface of the semiconductor die (610) toward the heat spreader (765).  See Chang Figures 7 and 6; Chang specification ¶¶ 19-22.
Regarding claim 7, which depends from claim 1: Chang discloses the semiconductor die (610) comprises a first semiconductor portion (upper patterned portion) and a second semiconductor portion (lower active portion/device layer) disposed on the first semiconductor portion, and the first semiconductor portion comprises the thermal enhancement pattern.  Chang specification ¶¶ 15-19.
Regarding claim 10, which depends from claim 1: Chang Figure 7 discloses the heat spreader (765) further comprises an inlet (770) and an outlet (780), and the flow channel (755) communicated between the inlet (770) and the outlet (780).  Id. ¶ 22.
Id. ¶¶ 20, 21.
Regarding claim 18: Chang Figures 2-6 discloses a fabricating method of a semiconductor device, comprising: providing a semiconductor die (210, 310, 410, 510, or 610) having an active surface (215, 315, 415, 515, 615) and a back surface (225, 325, 425, 525, 625) opposite to the active surface (215, 315, 415, 515, 615); forming a thermal enhancement pattern (250, 360, 450/460, unnumbered pattern in Chang Figure 5; unnumbered pattern on in Chang Figure 6 and 660) on the back surface (225, 325, 425, 525, 625) of the semiconductor die (210, 310, 410, 510, or 610).  Id. ¶¶ 15-19.
Chang Figures 2-6 focus on the thermal enhancement pattern on the back side of the die and thus do not disclose laterally encapsulating the semiconductor die by an insulating encapsulant to form a chip package; and assembling a heat dissipation structure with the chip package to form a flow channel for a cooling liquid between the heat dissipation structure and the chip package, wherein the cooling liquid in the flow channel is in contact with the thermal enhancement pattern.   
Chang Figure 7 discloses laterally encapsulating the semiconductor die (710, 720A, 720B) by a molding material to form a chip package (dies (710, 720A, 720B), molding material, and package substrate (705)); and assembling a heat dissipation structure (765) with the chip package (dies (710, 720A, 720B), molding material, and 2 for a cooling liquid between the heat dissipation structure (765) and the chip package (dies (710, 720A, 720B), molding material, and package substrate (705)), wherein the cooling liquid in the flow channel (755) is in contact with the thermal enhancement pattern.  Id. ¶¶ 20-22.  Chang does not disclose that the molding material is an insulating encapsulant.
Kodani Figure 1 discloses a semiconductor device (10) sealed by an insulating encapsulant (40).  Kodani specification ¶ 31.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the insulating encapsulant in Chang because the modification would have involved a selection of a known material based on its suitability for its intended use.
Regarding claim 19, which depends from claim 18: Chang discloses the thermal enhancement pattern is formed on the back surface of the semiconductor die through an etching process.  See, e.g., Chang specification ¶¶ 15 (lithographic process), 17 (“metal patterned into a number of pillar or fins or other structures…”, 18 (“heat enhancement configuration in backside 525 may be formed by, for example, a mask and etch process”). 
Regarding claim 20, which depends from claim 18: Chang discloses forming a thermal conductive material (460 or 660) on the back surface of the semiconductor die (410, 610) to cover thermal enhancement pattern (450 in Chang Figure 4, unnumbered in Chang Figure 6).  Chang specification ¶¶ 17, 19, 15, 16.
4 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Kodari, and further in view of Chen, U.S. Pat. Pub. No. 2005/0059238, Figures 1-5.
Chen, Figures 1-4:

    PNG
    media_image12.png
    141
    530
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    209
    538
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    180
    530
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    135
    525
    media_image15.png
    Greyscale

Chen Figure 5: 
    PNG
    media_image16.png
    194
    498
    media_image16.png
    Greyscale


Chen Figures 1-4 disclose a process for making a wafer (10) with recesses (300) embedded with thermal conductive material (420).  Chen specification ¶¶ 30-36.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to incorporate the Chen design because the modification would have involved a selection of a known design based on its suitability for its intended use.  See Chen Figure 5; Chen specification ¶ 37.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Kodari, and further in view of Takeda, U.S. Pat. Pub. No. 2014/0254099, Figure 1.
Takeda Figure 1:

    PNG
    media_image17.png
    181
    655
    media_image17.png
    Greyscale

Regarding claim 9, which depends from claim 1: The combination does not disclose that the heat spreader comprises at least one thermal enhancement protrusion, and a gap is between the at least one thermal enhancement protrusion and the thermal enhancement pattern.
Takeda Figure 1 discloses two semiconductor chips (10, 20) which have cavities (3) that face each other, the cavities (3) having offset protrusions (2) through which a fluid passes to remove heat.  Takeda specification ¶¶ 29-44, 138.  One having ordinary .
Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Kodari, and further in view of Gutala, U.S. Pat. Pub. No. 2018/0090417, Figure 11 and Gonsalves, U.S. Pat. No. 6,212,074, Figures 2, 3.
Gutala Figure 11: 
    PNG
    media_image18.png
    386
    769
    media_image18.png
    Greyscale


Gonsalves Figure 2: 
    PNG
    media_image19.png
    361
    833
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    761
    540
    media_image20.png
    Greyscale

Regarding claim 12, which depends from claim 1: The combination discloses that the heat dissipation structure is attached to the chip package via a sealant (766), but not that the heat dissipation structure further comprises a second sealing member between the chip package and a dissipation portion over the active surface of the semiconductor die.
Gutala Figure 11 shows an alternate way of attaching a heat dissipation device to a chip package, the heat dissipation structure further comprising a second sealing 
Gonsalves Figures 2 and 3 disclose a similar design in which stiffener plate (80) is a metal such as aluminum.  Gonsalves specification, col. 5, ll. 17 – 40.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the aluminum material for the back plate/stiffener plate because the modification would have involved a selection of a known material based on its suitability for its intended use.  Because aluminum is a metal which can be used for heat dissipation, see id. col. 4, ll. 16-18, the combination discloses that the base plate/stiffener plate would act as a second heat dissipation portion.
Regarding claim 13: Chang Figure 7 discloses a semiconductor device, comprising: a chip package (dies (710, 720A, 720B), molding material, and package substrate (705)) comprising a semiconductor die (710, 720A, 720B), laterally encapsulated by a molding material, the semiconductor die (710, 720A, 720B) having an active surface, a back surface opposite to the active surface, and a thermal enhancement structure (not shown) on the back surface; and a heat dissipation structure (765) comprising a first dissipation portion, the first dissipation portion and the second dissipation portion adhered the chip package (dies (710, 720A, 720B), molding material, and package substrate (705)), the first dissipation portion of the heat 3 for a cooling liquid, and the cooling liquid in the flow channel (755) being in contact with the thermal enhancement structure.  Chang specification ¶¶ 20-22.  Chang Figure 7 goes not disclose the details of the thermal enhancement structure or whether the thermal enhancement structure is a thermal enhancement pattern.  Chang also does not disclose that the molding material is an insulating encapsulant.  Lastly, Chang Figure 7 does not disclose a second dissipation portion that is disposed on opposite surfaces of the chip package from the first dissipation portion, the first dissipation portion and the second dissipation portion clamping the chip package.
Chang Figures 2-6 disclose various embodiments of the thermal enhancement structure, including a patterned metal layer (Chang Figure 2), a porous conductive layer (Chang Figure 3), a combination of a patterned metal layer and a porous conductive layer (Chang Figure 4), a patterned back surface of the die (Chang Figure 5), and a porous conductive layer on the patterned back surface of the die (Chang Figure 6).  Id. ¶¶ 15-19.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use any of the Chang Figures 2-6 designs in Chang Figure 7 because the modification would have involved a selection of a known design based on its suitability for its intended use.
Kodani Figure 1 discloses a semiconductor device (10) sealed by an insulating encapsulant (40).  Kodani specification ¶ 31.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the insulating encapsulant 
Gutala Figure 11 shows an alternate way of attaching a heat dissipation structure to a chip package, a heat dissipation structure (1102, 1103A, 1103B, 1110, 1120) comprising a first dissipation portion (1102, 1103A, 1103B, 1110) and a back plate (1120) disposed on opposite surfaces of the chip package (1114, 1116, 1118), the first dissipation portion and the second dissipation portion clamping the chip package, the first dissipation portion of the heat dissipation structure being a fluid routing device used for cooling.  Gutala specification ¶¶ 51-55.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to incorporate the Gutala design because the modification would have involved a selection of a known design based on its suitability for its intended use.
Gonsalves Figures 2 and 3 disclose a similar design in which stiffener plate (80) is a metal such as aluminum.  Gonsalves specification, col. 5, ll. 17 – 40.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the aluminum material for the back plate/stiffener plate because the modification would have involved a selection of a known material based on its suitability for its intended use.  Because aluminum is a metal which can be used for heat dissipation, see id. col. 4, ll. 16-18, the combination discloses that the base plate/stiffener plate would act as a second heat dissipation portion.
Regarding claim 14, which depends from claim 13: The combination discloses that the first dissipation portion (1102, 1103A, 1103B, 1110) and the second dissipation portion (1120) are spaced apart by the chip package (1114, 1116, 1118), and screwed Id. ¶ 52.
Regarding claim 16, which depends from claim 13: Chang Figure 7 discloses a first sealing member (766) between the chip package (dies (710, 720A, 720B), molding material, and package substrate (705)) and the first dissipation portion (765).  Chang specification ¶ 21.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Kodani, Gutala, and Gonsalves and further in view of Chang, U.S. Pat. Pub. 2006/0126300 [hereinafter Chang ’300], Figure 3.
Chang ’300 Figure 3:

    PNG
    media_image21.png
    529
    655
    media_image21.png
    Greyscale


Chang ’300 Figure 3 discloses a substrate (20) attached to a back plate (13) by an adhesive tape (12).  Chang ’300 specification ¶ 18.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use an insulating material with adhesive properties to attach/seal the back plate/second heat dissipation portion to the chip package because the modification would have involved a known design based on its suitability for its intended use for heat dissipation.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the Section 112(b) rejection and claim informalities are addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 15: The claim has been found allowable because the prior art of record does not disclose “the second dissipation portion is disposed on a surface of the chip package and extends along sidewalls of the chip package to engage with the first dissipation portion”, in combination with the remaining limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Victoria K. Hall/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chang Figure 7 uses reference number 755 to designate the cavity and the molding material.  The Office uses the reference number 755 referring to the cavity as the flow channel.
        2 Chang Figure 7 uses reference number 755 to designate the cavity and the molding material.  The Office uses the reference number 755 referring to the cavity as the flow channel.
        3 Chang Figure 7 uses reference number 755 to designate the cavity and the molding material.  The Office uses the reference number 755 referring to the cavity as the flow channel.